Dear Inspector Padgett,
The Attorney General has received your letter wherein you ask, in effect, the following questions:
Is uranium a mineral within the definition of "minerals" found in45 O.S. 723(d) (1972) of the Mining Lands Reclamation Act? If so,is the Department of Mines thereby authorized to regulate uraniummining operations within the State under such Act?
The Mining Land Reclamation Act, 45 Ohio St. 721[45-721] et seq. (1971), provides that no operator shall engage in "any mining operations" within the State until an application for a permit to operate, which must include the operator's plan for reclamation, has been submitted and approved by the Department of Mines. 45 Ohio St. 724 (1971). As to what constitutes a mining operation within the scope of the Act, 45 O.S. 723(c) (1972) states that mining means "the extraction of minerals from natural deposits by any method or process." (Emphasis added). With respect to the meaning of the term "minerals", 45 O.S. 723(d) provides as follows:
  "`Minerals' means asphalt, clay, coal, copper, granite, gravel, gypsum, lead, marble, salt, sand, shale, stone, tripoli, volcanic ash and zinc, or any other substance commonly recognized as a mineral, and includes ores or rock containing any such substances, but excludes oil, gas and any other mineral found naturally in a liquid or gaseous state."
Regarding the appropriate classification of uranium, like the commonly recognized minerals of copper, gold, lead, and zinc, uranium is a naturally existing metallic element included in the periodic system of elements. As such, uranium comes within the general definition of the term "mineral" found in Webster's New International Dictionary (2nd ed. 1949) wherein the term is stated to include "any chemical element or compound occurring naturally as a product of inorganic processes." Furthermore, in New Mexico and Arizona Land Company v. Elkins,137 F. Supp. 767 (D.N.M. 1956), the court, in construing a reservation clause in a mineral deed, made the specific determination that uranium is a mineral under any definition of the latter whether it be a scientific, technical, geological, or general definition.
In addition, uranium does not exist in nature in a pure form but is found in combination with other chemical elements which have joined to form uranium-bearing ores such as uraninite, pitchblend, and coffinite, all of such type ores being properly referred to and widely recognized as uranium-bearing minerals. See A Dictionary of Mining, Mineral, and Related Terms, U.S. Dept. of the Interior (1968). Therefore, in order to obtain uranium by mining, it is necessary to first extract these "uranium minerals" from the ground and then chemically process the same to separate the uranium.
In light thereof, it is the opinion of the Attorney General that yourquestions should be answered as follows:
Uranium and uranium-bearing ores from which uranium is derived arecommonly recognized as minerals and are thus included within thedefinition of "minerals" found in 45 O.S. 723(d) (1972). Therefore, theDepartment of Mines has authority to regulate uranium mining operationswithin the State of Oklahoma under the Mining Lands Reclamation Act.
JAN ERIC CARTWRIGHT, ATTORNEY GENERAL OF OKLAHOMA
BRENT S. HAYNIE, ASSISTANT ATTORNEY GENERAL